DETAILED ACTION
Response to Amendment
The amendment of March 30, 2022 is considered herein.
Claims 7 and 24 have been amended.
Claims 1, 3, 5, 6, 8-18, 20-23 and 28 have been cancelled.
Claims 2, 4, 7, 19, 24-27 and 29-31 are pending and have been considered on the merits herein.
Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 details the same metal of the electrical conductive particles requirements as stipulated within claim 7, providing no further limiting subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 details the same metal of the electrical conductive particles requirements as stipulated within claim 24, providing no further limiting subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 details the same curing catalyst compositions as that now within claim 7, providing no further limiting subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by HAYASHI et al (JP 2008150597A, wherein an English machine translation supplied by the examiner is cited herein).
Regarding claim 24, HAYASHI et al teaches an electrically conductive adhesive composition (p. 1, l. 11) comprising: 
electrically conductive particles (A) (conductive particle, p. 3, l. 19-23) containing metal having a melting point of equal to or lower than 220°C (P. 3, l. 19-20 teaches the use of particles with a melting point of 260°C or less, which is broader than the claimed range but overlaps therewith.  Moreover, HAYASHI et al teaches the use of Sn42-Bi58, p. 3, l. 22, as the particles, which the instant application teaches to have a melting point of 138°C in paragraph [0023] of the instant application as filed.  The examiner takes note of the fact that the prior art range of ≤ 260°C completely encompasses the claimed range of ≤ 220°C. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.), wherein the metal of the electrically conductive particles (A) contains at least one component selected from a group consisting of bismuth, indium, tin, and zinc (Use of Sn42-Bi58 at p. 3, l. 22 reads on this combination), and the conductive particles (A) contained in the electrically conductive adhesive composition as a whole have a single melting point (P. 3, l. 23 expressly states the conductive particle can be used “singly” making clear the particles will only have the melting point of the single material, a single melting point as in the instant claim.); 
a thermosetting epoxy resin (B) (Adhesive component, discussed to include a thermosetting epoxy resin in p. 3, l. 53-56. Moreover, HAYASHI et al teaches the use of bisphenol A, F and AD on p. 5, l. 11-20 and p. 9, l. 33-36 just as in the instant application designates as thermosetting epoxy resins appropriate for the adhesive in paragraph [0030] of the instant application as filed.); 
a flux activator (C) (Flux component, Aliphatic dihydroxycarboxylic acid or tartaric acid, p. 2, l. 4-5 and p. 7, l. 7-13, just as in the instant application as a flux activator in paragraph [0046] of the instant application as filed.); 
and a curing catalyst (D) (Curing accelerator, p. 6. L. 55-59, wherein acceleration would catalyze the curing process) comprising 2-phenyl-4-methyl-5-hydroxymethylimidazole (p. 6, l. 58-59, 2P4MHZ, as disclosed in paragraph [0050] of the instant application as filed) and 1-cyanoethyl-2-phenylimidazole (p. 6, l. 58-59, 2PZ-CN, as disclosed in paragraph [0050] of the instant application as filed), 
wherein a reaction start temperature of the thermosetting epoxy resin (B, thermosetting epoxy resin of HAYASHI et al) and the curing catalyst (D, curing accelerator of HAYASHI et al) is 130 to 200°C (Paragraph [0054] of the instant application teaches the use of the reaction start temperature to be reflective of the same resin and curing catalyst materials being combined in the same combination ratio. Paragraph [0053] details the curing catalyst to resin combination ratio to be .01-90 or .1 to 50 parts catalyst by mass with respect to 100 parts of mass of the epoxy resin.  HAYASHI et al teaches the same thermosetting epoxy resin materials and curing catalyst materials (as discussed above) in the same combination ratio (.01 to 90 or .1 to 50 parts of catalyst relative to the epoxy resin, p. 6, l. 50-54), rending a desired reaction start temperature obviously to occur within the claimed range.).
Regarding claim 25, HAYASHI et al teaches the use of Sn42-Bi58 on p. 3, l. 22, comprising bismuth and tin, fulfilling the claim as written.
Regarding claim 26, HAYASHI et al teaches the use of a thermosetting epoxy resin in p. 3, l. 53-56. Moreover, HAYASHI et al teaches the use of bisphenol A, F and AD on p. 5, l. 11-20 and p. 9, l. 33-36 just as in the instant application designates as thermosetting epoxy resins appropriate for the adhesive in paragraph [0030] of the instant application as filed.
Regarding claim 27, paragraph [0046] of the instant application teaches the use of the compound 20containing a hydroxy group and a carboxyl group in a molecule is preferable and aliphatic dihydroxycarboxylic acid is particularly preferable. As addressed above, HAYASHI et al teaches the use of this compound on p. 7, l. 7-10, which is also taught therein to expressly comprise hydroxy and carboxyl groups.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 7, 19 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TABE (US PG PUB 2010/0240153), in combination with HAYASHI et al (JP 2008150597A, wherein an English machine translation supplied by the examiner is cited herein) and in view of LAALY et al (US PG PUB 2005/0178428).
In a first combination, regarding claims 2, 7 and 31, TABE teaches a method for producing a solar cell module (abstract, title) comprising:
 a step of applying an electrically conductive adhesive composition onto electrodes of solar battery cells (paragraph [0010] adhesive 10 is placed on electrodes 21/22 of a solar cell 20), 
the electrically conductive adhesive composition comprising: 2Docket No. 20374-134895-USApplication No. 13/982,067electrically conductive particles (paragraph [0047], conductive particles) and a thermosetting epoxy resin (paragraph [0047]); 
a step of disposing the electrodes onto which the electrically conductive adhesive composition is applied and a wiring member so as to face to each other (Paragraph [0010] wherein the wiring material 30 is placed on the upper and lower sides of the cells 20 wherein the adhesive films are attached to the electrodes 21/22, wherein the application of the wiring material onto the adhesive film is interpreted to read on the adhesive and wiring members facing each other.)
a step of laminating a sealing member (sealing sheet, 43a) and a light transmission member (41, taught to be a glass translucent member which allows for light transmission, paragraph [0068]) in this order onto a light-receiving surface of the solar battery cell (Paragraph [0068] teaches the lamination of the interconnected solar cells 20 (cells with wiring adhered to the electrodes) between a sealing sheet (or sealing member of the claim) and glass surface member 41 (or light transmission member of the claim) on the side opposing the back side, which is interpreted to be the light-receiving surface. Further see figure 10.) 
a step of laminating a sealing member (sealing sheet, 43b) and a protection member (42, backside member, which will obviously provide weather protection based on paragraph [0053] teaching the material to be “weather-resistant”) in this order onto a surface on an opposite side to the light-receiving surface of the solar battery cell (Paragraph [0068] teaches the lamination of the interconnected solar cells 20 with the sealing sheet (or sealing member of the claim) and the backside member (or protection member of the claim) in that order on the rear side of the cells, interpreted to be opposite from the light-receiving side comprising glass layer 41. Further see figure 10.)
a step of sealing the solar battery cells while electrically connecting and adhering the solar battery cells and the wiring members by heating the obtained laminated body at a temperature of 140 to 220°C (Paragraphs [0073] and [0074] teach processing the bonded string (solar cell batteries with disposed wiring preliminarily attached on the electrodes with adhesive) with sealant and backside member laminated on one side and sealant and glass transmission member on the other side, as shown in figure 10, and heating it in a furnace at 150°C, to cause sealing of the cells (“sealing the solar battery cells” of the claim) with the sealant materials and fixing of the wiring and solar cells via the adhesive bonding (“adhering the solar battery cells and the wiring members” of the instant claim). Paragraph [0071] teaches the cells are electrically interconnected by “fixing”, which paragraph [0074] teaches occurs during this baking step at 150°C.) 
While TABE teaches the use of a conductive adhesive comprising thermosetting epoxy resin with conductive particles in paragraphs [0047] and [0048], TABE fails to address the electrically conductive adhesive composition comprising: electrically conductive particles (A) containing metal having a melting point of equal to or lower than 220°C, wherein the metal of the electrically conductive particles (A) contains at least one component selected from a group consisting of bismuth, indium, tin, and zinc, and the conductive particles (A) contained in the electrically conductive adhesive composition as a whole have a single melting point; a thermosetting epoxy resin (B); a flux activator (C); and a curing catalyst (D) comprising at least one selected from the group consisting of 2-phenvl-4-methyl-5-hvdroxymethylimidazole, 2-phenyl-4,5- dihydroxymethylimidazole, 1-cyanoethyl-2-undecylimidazole, 1-cyanoethyl-2- ethyl-4-methylimidazole, 1-cyanoethyl-2-phenylimidazole, 2,4-diamino-6-[2'- methylimidazolyl-(1')1-ethyl-s-triazine, 2,4-diamino-6-[2'-ethyl-4'-methylimidazolyl- (1')1-ethyl-s-triazine, and 2,4-diamino-6-[2'-methylimidazolyl-(1')1-ethyl-s-triazine isocyanuric acid adduct, wherein a reaction start temperature of the thermosetting epoxy resin (B) and the curing catalyst (D) is 130 to 200C and the time to reach 140°C is 1 minute to 12 minutes during the sealing process.
HAYASHI et al teaches an electrically conductive adhesive composition (p. 1, l. 11) comprising electrically conductive particles in an epoxy resin, just as in TABE.  HAYASHI et al teaches the resin adhesive as disclosed to provide a cured product with excellent adhesiveness, storage stability and excellent electrical conductivity, as disclosed on page 1, lines 48-50. HAYASHI et al teaches an adhesive comprising: 
electrically conductive particles (A) (conductive particle, p. 3, l. 19-23) containing metal having a melting point of equal to or lower than 220°C (P. 3, l. 19-20 teaches the use of particles with a melting point of 260°C or less, which is broader than the claimed range but overlaps therewith.  Moreover, HAYASHI et al teaches the use of Sn42-Bi58, p. 3, l. 22, as the particles, which the instant application teaches to have a melting point of 138°C in paragraph [0023] of the instant application as filed.  The examiner takes note of the fact that the prior art range of ≤ 260°C completely encompasses the claimed range of ≤ 220°C. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.), wherein the metal of the electrically conductive particles (A) contains at least one component selected from a group consisting of bismuth, indium, tin, and zinc (Use of Sn42-Bi58 at p. 3, l. 22 reads on this combination, as in claims 2 and 7), and the conductive particles (A) contained in the electrically conductive adhesive composition as a whole have a single melting point (P. 3, l. 23 expressly states the conductive particle can be used “singly” making clear the particles will only have the melting point of the single material, a single melting point as in the instant claim.); 
a thermosetting epoxy resin (B) (Adhesive component, discussed to include a thermosetting epoxy resin in p. 3, l. 53-56. Moreover, HAYASHI et al teaches the use of bisphenol A, F and AD on p. 5, l. 11-20 and p. 9, l. 33-36 just as in the instant application designates as thermosetting epoxy resins appropriate for the adhesive in paragraph [0030] of the instant application as filed.); 
a flux activator (C) (Flux component, Aliphatic dihydroxycarboxylic acid or tartaric acid, p. 2, l. 4-5 and p. 7, l. 7-13, just as in the instant application as a flux activator in paragraph [0046] of the instant application as filed.); 
and a curing catalyst (D) (Curing accelerator, p. 6. L. 55-59, wherein acceleration would catalyze the curing process) comprising 2-phenyl-4-methyl-5-hydroxymethylimidazole (p. 6, l. 58-59, 2P4MHZ, as disclosed in paragraph [0050] of the instant application as filed) and 1-cyanoethyl-2-phenylimidazole (p. 6, l. 58-59, 2PZ-CN, as disclosed in paragraph [0050] of the instant application as filed), 
wherein a reaction start temperature of the thermosetting epoxy resin (B, thermosetting epoxy resin of HAYASHI et al) and the curing catalyst (D, curing accelerator of HAYASHI et al) is 130 to 200°C (Paragraph [0054] of the instant application teaches the use of the reaction start temperature to be reflective of the same resin and curing catalyst materials being combined in the same combination ratio. Paragraph [0053] details the curing catalyst to resin combination ratio to be .01-90 or .1 to 50 parts catalyst by mass with respect to 100 parts of mass of the epoxy resin.  HAYASHI et al teaches the same thermosetting epoxy resin materials and curing catalyst materials (as discussed above) in the same combination ratio (.01 to 90 or .1 to 50 parts of catalyst relative to the epoxy resin, p. 6, l. 50-54), rending a desired reaction start temperature obviously to occur within the claimed range.).
It would have been obvious to one of ordinary skill in the art to utilized the specific thermosetting epoxy conductive adhesive of HAYASHI et al for the generic thermosetting epoxy conductive adhesive of TABE so as to provide an adhesive with excellent electrical conductivity and adhesiveness.
In the alternative, regarding claims 7 and 31, HAYASHI et al teaches an electrically conductive adhesive composition (p. 1, l. 11) comprising electrically conductive particles in an epoxy resin.  HAYASHI et al teaches an adhesive comprising: 
electrically conductive particles (A) (conductive particle, p. 3, l. 19-23) containing metal having a melting point of equal to or lower than 220°C (P. 3, l. 19-20 teaches the use of particles with a melting point of 260°C or less, which is broader than the claimed range but overlaps therewith.  Moreover, HAYASHI et al teaches the use of Sn42-Bi58, p. 3, l. 22, as the particles, which the instant application teaches to have a melting point of 138°C in paragraph [0023] of the instant application as filed.  The examiner takes note of the fact that the prior art range of ≤ 260°C completely encompasses the claimed range of ≤ 220°C. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.), wherein the metal of the electrically conductive particles (A) contains at least one component selected from a group consisting of bismuth, indium, tin, and zinc (Use of Sn42-Bi58 at p. 3, l. 22 reads on this combination, as in claims 2 and 7), and the conductive particles (A) contained in the electrically conductive adhesive composition as a whole have a single melting point (P. 3, l. 23 expressly states the conductive particle can be used “singly” making clear the particles will only have the melting point of the single material, a single melting point as in the instant claim.); 
a thermosetting epoxy resin (B) (Adhesive component, discussed to include a thermosetting epoxy resin in p. 3, l. 53-56. Moreover, HAYASHI et al teaches the use of bisphenol A, F and AD on p. 5, l. 11-20 and p. 9, l. 33-36 just as in the instant application designates as thermosetting epoxy resins appropriate for the adhesive in paragraph [0030] of the instant application as filed.); 
a flux activator (C) (Flux component, Aliphatic dihydroxycarboxylic acid or tartaric acid, p. 2, l. 4-5 and p. 7, l. 7-13, just as in the instant application as a flux activator in paragraph [0046] of the instant application as filed.); 
and a curing catalyst (D) (Curing accelerator, p. 6. L. 55-59, wherein acceleration would catalyze the curing process) comprising 2-phenyl-4-methyl-5-hydroxymethylimidazole (p. 6, l. 58-59, 2P4MHZ, as disclosed in paragraph [0050] of the instant application as filed) and 1-cyanoethyl-2-phenylimidazole (p. 6, l. 58-59, 2PZ-CN, as disclosed in paragraph [0050] of the instant application as filed), 
wherein a reaction start temperature of the thermosetting epoxy resin (B, thermosetting epoxy resin of HAYASHI et al) and the curing catalyst (D, curing accelerator of HAYASHI et al) is 130 to 200°C (Paragraph [0054] of the instant application teaches the use of the reaction start temperature to be reflective of the same resin and curing catalyst materials being combined in the same combination ratio. Paragraph [0053] details the curing catalyst to resin combination ratio to be .01-90 or .1 to 50 parts catalyst by mass with respect to 100 parts of mass of the epoxy resin.  HAYASHI et al teaches the same thermosetting epoxy resin materials and curing catalyst materials (as discussed above) in the same combination ratio (.01 to 90 or .1 to 50 parts of catalyst relative to the epoxy resin, p. 6, l. 50-54), rending a desired reaction start temperature obviously to occur within the claimed range.); 
While HAYASHI et al teaches the application of the adhesive for electronic, semiconductor mounting on page 1, l. 11-20, HAYASHI et al fails to disclose a method for producing a solar cell module comprising: a step of applying an electrically conductive adhesive composition onto electrodes of solar battery cells, a step of disposing the electrodes onto which the electrically conductive adhesive composition is applied and a wiring member so as to face to each other; a step of laminating a sealing member and a light transmission member in this order onto a light-receiving surface of the solar battery cell; a step of laminating a sealing member and a protection member in this order onto a surface on an opposite side to the light-receiving surface of the solar battery cell; and a step of sealing the solar battery cells while electrically connecting and adhering the solar battery cells and the wiring members by heating the obtained laminated body at a temperature of 140 to 220°C, wherein a time to reach 140°C is 1 minute to 12 minutes.
TABE is directed to a manufacture of a semiconductor device (abstract, wherein photovoltaic modules are known semiconductors), just as in HAYASHI et al.  TABE teaches a step of applying an electrically conductive adhesive composition onto electrodes of solar battery cells (paragraph [0010] adhesive 10 is placed on electrodes 21/22 of a solar cell 20) and a step of disposing the electrodes onto which the electrically conductive adhesive composition is applied and a wiring member so as to face to each other (Paragraph [0010] wherein the wiring material 30 is placed on the upper and lower sides of the cells 20 wherein the adhesive films are attached to the electrodes 21/22, wherein the application of the wiring material onto the adhesive film is interpreted to read on the adhesive and wiring members facing each other.). TABE further teaches a step of laminating a sealing member (sealing sheet, 43a) and a light transmission member (41, taught to be a glass translucent member which allows for light transmission, paragraph [0068]) in this order onto a light-receiving surface of the solar battery cell (Paragraph [0068] teaches the lamination of the interconnected solar cells 20 (cells with wiring adhered to the electrodes) between a sealing sheet (or sealing member of the claim) and glass surface member 41 (or light transmission member of the claim) on the side opposing the back side, which is interpreted to be the light-receiving surface. Further see figure 10.) and a step of laminating a sealing member (sealing sheet, 43b) and a protection member (42, backside member, which will obviously provide weather protection based on paragraph [0053] teaching the material to be “weather-resistant”) in this order onto a surface on an opposite side to the light-receiving surface of the solar battery cell (Paragraph [0068] teaches the lamination of the interconnected solar cells 20 with the sealing sheet (or sealing member of the claim) and the backside member (or protection member of the claim) in that order on the rear side of the cells, interpreted to be opposite from the light-receiving side comprising glass layer 41. Further see figure 10.). TABE further teaches a step of sealing the solar battery cells while electrically connecting and adhering the solar battery cells and the wiring members by heating the obtained laminated body at a temperature of 140 to 220°C (Paragraphs [0073] and [0074] teach processing the bonded string (solar cell batteries with disposed wiring on the electrodes with adhesive) with sealant and backside member laminated on one side and sealant and glass transmission member on the other side, as shown in figure 10, and heating it in a furnace at 150°C, to cause sealing of the cells (“sealing the solar battery cells” of the claim) with the sealant materials and fixing of the wiring and solar cells via the adhesive bonding.(“adhering the solar battery cells and the wiring members” of the instant claim). Paragraph [0071] teaches the cells are electrically interconnected by “fixing”, which paragraph [0074] teaches occurs during this baking step at 150°C. The treatment of the semiconductor and conductive adhesive, as in TABE, allows for bonding of the electrodes of a solar device to enable power generation and allow for a functioning solar cell.
It would have been obvious to one of ordinary skill in the art to utilize the processing of the semiconductor and wiring bonded components joined by the conductive adhesive of modified HAYASHI et al, in the further processing steps of TABE, so as to provide the desired electrical connectivity of the conductive adhesive to adjoined electrodes and wiring to enable fabrication of a power generating system.
While TABE teaches the ideal temperature for sealing the encapsulant or sealing layers (paragraph [0068], wherein the sealing is made of EVA), both the combination of TABE, in view of HAYASHI et al, and HAYASHI et al, in view of TABE, is silent to the time to reach 140°C is 1 minute to 12 minutes during the sealing process.
LAALY et al teaches the processing of photovoltaic structures for adhesion via lamination, as in modified HAYASHI et al and TABE, in the abstract and paragraph 15.  LAALY et al further discusses curing and laminating the layers (including the sealing via EVA layers, paragraphs [0044] and [0047]-[0049]) at a top temperature of 160°C (paragraph [0049]), wherein the ramping of the temperature to from room temperature or 50°C to approximately 160°C takes 5 to 10 minutes, allowing for initiated then sustained bonding of the sealing layers (paragraph [0049]). Since the range of 50-160°C obviously encompasses the 140°C specified in the claim (at the high end of the range) and reaching 160°C takes between 5 and 10 minutes (a time range specified within the claimed range), it would take at least more than 1 minute (as increasing the temperature 90°C from room temperature to 140°C would obviously and reasonably not occur in less than a minute when LAALY et al emphasizes the increase of temperature over time in paragraph [0049]) and less than 12 minutes (a higher temperature is achieved in at most 10 minutes in LAALY et al) to achieve 140°C.
At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize a temperature ramping time of between 1 and 12 minutes to reach 140°C of LAALY et al, in the final sealing and curing step of modified TABE and HAYASHI et al, so as to provide sustained bonding or sealing of the layers together effectively.
Regarding claim 4, paragraph [0046] of the instant application teaches the use of the compound 20containing a hydroxy group and a carboxyl group in a molecule is preferable and aliphatic dihydroxycarboxylic acid is particularly preferable. As addressed above, HAYASHI et al teaches the use of this compound on p. 7, l. 7-10, which is also taught therein to expressly comprise hydroxy and carboxyl groups.
Regarding claim 19, HAYASHI et al teaches the conductive adhesive to be in the form of a paste in p. 7, l. 54-56 for application workability and operation. 
Claims 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAYASHI et al, in view of TABE.
Regarding claim 29, while HAYASHI et al teaches the use of the conductive adhesive (as addressed in the rejection of claim 24) to provide bonding between conductive components and terminals in semiconductor devices on p. 1, l. 48-50 and p. 8, l. 38-43, HAYASHI et al is silent to the use of the conductive adhesive in  connected body in which a plurality of solar battery cells are connected via a wiring member, wherein electrodes of the solar battery cells and the wiring member are connected via the electrically conductive adhesive composition.
TABE teaches a semiconductor device (abstract, wherein photovoltaic modules are known semiconductors), just as in HAYASHI et al.  TABE teaches a step of applying an electrically conductive adhesive composition onto electrodes of solar battery cells (paragraph [0010] adhesive 10 is placed on electrodes 21/22 of a solar cell 20) to attach to wiring members (30) provide electrical connectivity via the conductive adhesive (paragraph [0009]). Furthermore, TABE teaches the use of a conductive adhesive comprising thermosetting epoxy resin with conductive particles in paragraphs [0047] and [0048], just as in HAYASHI et al.
It would have been obvious to one of ordinary skill in the art to utilize the conductive adhesive of HAYASHI et al to attach the wiring and electrodes of solar cells, as shown in TABE, because the conductive adhesive enables electrical and physical connection, allowing for interconnected power generation.  The use of the adhesive in known similar semiconductor devices would enable obvious analogous usage in devices such as solar cells.
Regarding claim 30, while HAYASHI et al teaches the use of the conductive adhesive (as addressed in the rejection of claim 24) to provide bonding between conductive components and terminals in semiconductor devices on p. 1, l. 48-50 and p. 8, l. 38-43, HAYASHI et al is silent to the use of the conductive adhesive in a solar cell module wherein electrodes of a plurality of solar cells and wiring members are connected via the conductive adhesive composition addressed by HAYASHI et al in the rejection of claim 24.
TABE teaches a semiconductor device (abstract, wherein photovoltaic modules are known semiconductors), just as in HAYASHI et al.  TABE teaches a step of applying an electrically conductive adhesive composition onto electrodes of solar battery cells (paragraph [0010] adhesive 10 is placed on electrodes 21/22 of a solar cell 20) to attach to wiring members (30) provide electrical connectivity via the conductive adhesive (paragraph [0009]). Furthermore, TABE teaches the use of a conductive adhesive comprising thermosetting epoxy resin with conductive particles in paragraphs [0047] and [0048], just as in HAYASHI et al.
It would have been obvious to one of ordinary skill in the art to utilize the conductive adhesive of HAYASHI et al to attach the wiring and electrodes of solar cells, as shown in TABE, because the conductive adhesive enables electrical and physical connection, allowing for interconnected power generation.  The use of the adhesive in known similar semiconductor devices would enable obvious analogous usage in devices such as solar cells.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for the teaching of the amended conductive particles, as specifically challenged in the arguments on pages 9-11. The newly cited HAYASHI et al teaches the use of a single conductive adhesive particle within a conductive adhesive with the other claimed materials.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721            
07/21/2022                                                                                                                                                                             
/BETHANY L MARTIN/Primary Examiner, Art Unit 1721